Citation Nr: 0433400	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  00-01 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
bilateral eye disorder.

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for an eye disorder that was 
caused or aggravated by medication prescribed by a VA medical 
facility from 1996 to 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to August 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in March 1998 and 
October 1999 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.  The case 
was certified to the Board by the Phoenix, Arizona, RO.

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below VA will notify you of the further 
action required on your part.


FINDINGS OF FACT

1.  In a September 1997 rating decision, entitlement to 
service connection for a left eye disorder was denied.  The 
veteran was notified of that decision in that same month, but 
he did not appeal.

2.  Evidence received since the September 1997 rating 
decision is relevant and probative to the issue of 
entitlement to service connection for a left eye disorder, 
and is so significant it must be considered in order to 
fairly decide the merits of the claim.



CONCLUSION OF LAW

Evidence submitted since the September 1997 rating decision 
is new and material, and the claim of entitlement to service 
connection for a left eye disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003). 

Herein, the Board reopens the claim of entitlement to service 
connection for a left eye disorder.  Any decision on the 
merits and the other issues before the Board are the subject 
of remand, below.  Hence, the applicability and fulfillment 
of the VCAA will be addressed in the remand.

Analysis

The Board is aware that the regulation pertaining to the 
definition of new and material has been amended.  38 C.F.R. 
§ 3.156(a) (2003); however, the revised regulation is only 
applicable to claims filed on or after August 29, 2001.  
Since the claim on appeal was filed prior to that date, the 
Board will decide the claim under the prior version of the 
regulation.

A September 1997 rating decision denied entitlement to 
service connection for a left eye disorder.  That decision is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2003). 

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001). 

In order to reopen a finally disallowed claim, new and 
material evidence must be submitted since the last final 
disallowance of the claim, which in this case is the 
September 1997 RO decision.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).

Applicable law provides that a claim, which is the subject of 
a prior final decision, may be reopened upon presentation of 
new and material evidence.  38 U.S.C.A. § 5108.  New and 
material evidence is evidence not previously submitted, which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

At the time of a September 1997 rating decision, the evidence 
of record relative to a left eye disorder consisted of 
service medical records and West Los Angeles VA Medical 
Center (VAMC) records dated from November 1988 to March 1997.

Service medical records indicated the veteran had 20/20 
vision at the times he entered and separated from service.  
In October 1980, he complained of a one day history of 
itching and drainage of the right eye.  Crusting of the 
lashes and lid edema were noted upon examination, but no 
diagnosis was made.

Post-service medical records from the West Los Angeles VA 
Medical Center (VAMC) included a consultation request dated 
in April 1996 that noted the veteran had a cloudy cornea and 
complained of a painful left eye.  The corneal problems were 
described as "not new."  He was to be evaluated for 
bilateral conjunctivitis and cataracts, and to rule out other 
pathology.  In April 1997, he complained of a three day 
history of blurry vision and a burning pain in the left eye.  
The assessment was viral conjunctivitis.

Evidence related to the veteran's left eye submitted after 
the September 1997 rating decision consisted of VAMC records 
dated from December 1983 to May 2003, and a statement from 
the offices of Dr. Broderson dated in October 1998.

VAMC records dated in August 1988 indicated that the veteran 
returned to complete an eye examination.  He complained of 
difficulty seeing in the left eye since 1980, and a history 
related to the left eye was noted since 1980.  The impression 
was left eye corneal scar probably secondary to trauma vs. 
old disciform herpes simplex virus scar.

A response to a records inquiry from Dr. Broderson that was 
received in October 1998 indicated the veteran was seen in 
1985 regarding his eyes, but the records were no longer 
available.

VAMC records dated in May 1997 noted that the veteran's eyes 
drained and ran, and re-infected often.  A record dated in 
October 1998 noted the veteran was last treated for an eye 
infection six months earlier.  The veteran was seeking 
confirmation that his eye infections were related to service.  
The assessment was old left eye corneal scar that caused 
decreased vision.  Disciform scar of the left eye secondary 
to herpes simplex virus was also suspected.  The record noted 
that the veteran used polytrim.  Symptomatology related to 
the eyes was noted in July and August 1999. 

The Boards finds the assessment that addressed the possible 
etiology of the veteran's left eye disorder is new and 
material to the claim, since there was no evidence pertaining 
to etiology prior to the last final decision.  This evidence, 
therefore, is sufficient to reopen the claim.



ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a left eye disorder is 
reopened.


REMAND

Correspondence dated in July 2001 and May 2003 does not 
satisfy the notice requirements of the VCAA.  In this regard, 
the issue regarding entitlement to service connection for a 
right eye disorder requires the submission of new and 
material evidence to reopen the claim before it can be 
considered on the merits.  The veteran, therefore, should be 
informed of what specific evidence is needed to reopen tis 
claim.  Likewise, the veteran was not informed of evidence 
needed to substantiate his claim of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151.

In May and October 2004, the veteran submitted additional 
evidence relevant to the issues on appeal.  This evidence has 
not been reviewed by the RO, and the veteran has not 
submitted a written waiver of RO considertion of this 
evidence.  The United States Court of Appeals for the Federal 
Circuit has invalidated regulations that empowered the Board 
to consider additional evidence without prior RO review in 
the absence of a written waiver of such review by the veteran 
or his representative.  Disabled American Veterans v. Sec'y 
of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  In 
light of the foregoing, remand to the RO is required so as to 
ensure that such evidence is initially considered by the RO.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
are fully complied with and satisfied.  
See also 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); the 
Veterans Benefits Act of 2003.  This 
includes notice of:  (1) the pertinent 
relevant evidence and information not of 
record needed to support his claim; (2) 
what specific evidence necessary to 
substantiate the claim VA will seek to 
obtain; (3) what specific evidence 
necessary to substantiate the claim the 
claimant is obligated to submit; and (4) 
notice that the appellant should submit 
any pertinent evidence in his possession.  

2.  The veteran should be afforded an 
ophthalmological examination to ascertain 
the nature and etiology of any currently 
diagnosed eye disorder.  The claims 
folder must be provided to and reviewed 
by the physician.  Based on examination 
findings, review of historical records, 
and medical principles, the 
opthalmologist must opine whether it is 
at least as likely as not that an 
diagnosed eye disorder is related to 
service or any events that occurred 
therein.  The examiner must also opine 
whether it is at least as likely as not 
that any diagnosed eye disorder is due to 
VA medical treatment to include Polytrim.

3.  Upon completion of the requested 
development above, the RO should again 
review the claim.  If additional evidence 
or information received triggers a need 
for further development, then such 
development should be undertaken.  The RO 
is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                     
______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



